DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a complete upper respiratory tract cleansing system, classified in A61M 31/00.
II. Claims 5-9, drawn to a biocompatible liquid for the entire upper respiratory tract, classified in A61K 33/00.
III. Claims 10-11, drawn to a process of using an upper respiratory tract cleansing system, classified in A61M 2210/0618.
IV. Claims 12-20, drawn to a method for reducing a respiratory tract disease, classified in A61M 3/0262.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claimed combination does not require sodium bicarbonate in water at least 0.001% weight/weight; 3) sodium citrate in water at least 0.00001 % weight/weight; 4) citric acid in water at least 0.00001% weight/weight, 5) a plant extract in water at least 0.00001% weight/weight, 6) a moisturizing agent in water at least 0.00000 1 % weight/weight; 7) an ant -inflammatory agent in water at least 0.000001% weight/weight; or 8) An anti-allergic agent in water at least 0.000001% weight/weight.  The subcombination has separate utility such as one that does not require a squeezeable-pump irrigator with an anti-backflow function, a connector on the cap of the bottle to fit-in at least two exchangeable tips: 4) two or more tips for cleansing the different parts of the upper respiratory tract; 5) a cap for holding the connector for seating the exchangeable tip and for sealing the squeezable bottle: 6) one pair of the air valve and liquid valve in the correct opposite flow directions to maintain continual positive pressure within the squeezable bottle, or 7) a tube for transferng liquid from the bottle to the liquid valve.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as one that does not require 4) pumping the solution run from the right nostril to the left nostril and out of the body, 5) pumping the solution to fulfill the left nasal canal then sniff slightly to let the solution run through the throat and out of the mouth; or 6) pumping the solution to fulfill the right nasal canal then sniff slightly to let the solution run through the throat and out of the mouth.
Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as one that does not require  3) an connector on the cap of the bottle to fit-in at least two exchangeable tips: 4) two or more tips for cleansing the different parts of the upper respiratory tract; 5) a cap for holding the connector for seating the exchangeable tip and for sealing the squeezable bottle: 6) one pair of the air valve and liquid valve in the correct opposite flow directions to maintain continual positive pressure within the squeezable bottle, or 7) a tube for transferring liquid from the bottle to the liquid valve. 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with another materially different product such as one that does not require 1) sodium chloride in water at least 0.6% weight/weight, 2) sodium bicarbonate in water at least 0.001% weight/weight; 3) sodium citrate in water at least 0.00001 % weight/weight; 4) citric acid in water at least 0.00001% weight/weight, 5) a plant extract in water at least 0.00001% weight/weight, 6) a moisturizing agent in water at least 0.00000 1 % weight/weight; 7) an ant -inflammatory agent in water at least 0.000001% weight/weight; or 8) An anti-allergic agent in water at least 0.000001% weight/weight.
Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as one that does not require 1) sodium chloride in water at least 0.6% weight/weight, 2) sodium bicarbonate in water at least 0.001% weight/weight; 3) sodium citrate in water at least 0.00001 % weight/weight; 4) citric acid in water at least 0.00001% weight/weight, 5) a plant extract in water at least 0.00001% weight/weight, 6) a moisturizing agent in water at least 0.00000 1 % weight/weight; 7) an ant -inflammatory agent in water at least 0.000001% weight/weight; or 8) An anti-allergic agent in water at least 0.000001% weight/weight.
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together or can have a materially different design, mode of operation, function, or effect because Group III does not require 3) performing a complete upper respiratory tract cleansing to remove any of the pathogen entered into the upper respiratory tract, and/or to remove an allergic agent, and/or to remove an inflammatory factor generated .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Examiner notes that no attorney is listed in the application, therefore the Examiner was unable to contact the Applicant’s representative to have an election be made over the phone.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783